Order filed January 8, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01048-CV
                                  ____________

                     RAYMOND L. BROOKS, Appellant

                                        V.

             THE GOODYEAR TIRE & RUBBER CO., Appellee


                   On Appeal from the 189th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-39442A

                                   ORDER

      The clerk’s record was filed December 20, 2012. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the notice of appeal filed March 23, 2012.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before January 31, 2013, containing the notice of appeal filed March
23, 2012.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2